Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.       Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2021 has been entered.       
	      
                 Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive in regards to the previous limitations, the arguments partly are for the amended claim language and some are for the previously rejected claim language which are responded below.
                        The 35 U.S.C. 102 rejection of independent claims 1, 10, 14 has been modified to a 35 U.S.C. 103 rejection and citations are mapped to the amended claim language adding the second reference Hinohara (previously used in claim 6).

                    On pages 12 – 16 of the remarks, the applicant tries to establish that intended purpose of the Inoue (the main reference that applicant calls ‘370), is the system of Inoue uses “a whiteboard” (a terminal device) and a “relay device” for image processing and providing the limitations and the applicant is asking for the verbatim matching of the word “relay device” in Inoue to be the same as “relay device” as claimed without using “a whiteboard” (a terminal device) to assist in format conversion. However, (as argued in the middle of page 13)  the applicant accepts by saying  “Rather, the ‘370 application (Inoue)  merely discloses that a whiteboard functioning as a source terminal can edit image data prior to sending the image data to a destination, based on capability information received from the destination” . The applicant still after this addition, the applicant rejects that the relay device could use a whiteboard functionality that provides these limitations. 
                     Respectfully, this argument is not persuasive, because the relay device of Inoue is already established that receives and transmits from source devices to destination devices and while it receives the image data it could use the ability of a whiteboard functionality that is a part of the system to edit image data prior to sending to the destination devices. Thus, the examiner interprets the system of Inoue including all its elements for the BRI interpretation of the claim language based on the mapped citations which disclose using the relay device and other elements of the system as noted to meet the limitations of the Relay device as claimed. This is as opposed to just the verbatim matching of the relay device of Inoue to the relay device as claimed.  In the office action it was provided {Fig 2, [0070] "In FIG. 2, the relay device 30, which may be implemented by one or more computers, relays content data between the plurality of terminals 10 or 40.  The communication management apparatus 50 (server 50)  a video image or a still image, or both of the video image and the still image (still image per specification that defines still image [0292] matches by providing a still image data used in electronic whiteboard)", further detailed in [0096, 104], 
               That means, the relay device 30, which may be implemented by one or more computers in junction with other elements of the system meets the “Relay device” as claimed. The “whiteboard” is one of the terminals but is used by the relay device for the still image format that it is capable of handling, as opposed to a different terminal that can display a video as its format.  For the limitation “A relay apparatus, communicatively coupled to a first apparatus and a second apparatus over a network” . 
FIG. 2, [0070] the relay device 30, which may be implemented by one or more computers, relays content data between the plurality of terminals 10 or 40.  As shown, relay device 30 is communicatively coupled to a first apparatus and a second apparatus between the plurality of terminals 10 or 40. over a network Fig 2, router 70a, [0071] “One or more of a plurality of routers 70a, 70b, 70c, 70d, 70ab, and 70cd are selected to relay content data”, and  [0080] Fig 2,  internet 2i is connected to router 70a via LAN (local area network).

                  On page 17, the applicant argues claim 6, the examiner respectfully disagrees with the conclusion reached, because the applicant has ignored all the Hinohara [0064], [0065], Fig 21 and [0102]. 



Allowable Subject Matter
2.          Claims 7 – 9 (8-9 because depend from claim 7) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                  Reason for Allowance
           The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination; the limitations not found are as following:
               The last 10 lines of the claim 7 was not found, because of their connectivity of function with other sections as related to the limitation in previous 9 lines and the limitations in base claim 1. That makes them not obvious over the prior art, but without 


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not

3.	Claims 1, 6, 10, 14, 17, 18 rejected under 35 U.S.C. 103 as being un-patentable over Inoue et al., hereinafter Inoue (US 20170339370 A1) in view of Hinohara et al., hereinafter Hinohara (US 20140240441 A1).

                Regarding claim 1, Inoue discloses “A relay apparatus, communicatively coupled to a first apparatus and a second apparatus over a network, for transferring image data transmitted from a transmission source to a transmission destination, the relay apparatus comprising: 
        {FIG. 2, [0070] the relay device 30, which may be implemented by one or more computers, relays content data between the plurality of terminals 10 or 40.  As  relay device 30 is communicatively coupled to a first apparatus and a second apparatus between the plurality of terminals 10 or 40.}
         Interpretation:
The relay device of Inoue is established that receives and transmits from source devices to destination devices and while it receives the image data it could use the ability of a whiteboard functionality that is a part of the system to edit image data prior to sending to the destination devices. Thus, the examiner interprets the system of Inoue including the Relay device and all other related elements of the system for the BRI interpretation of the relay device in the claim language. The limitations are mapped to citations which disclose using the relay device and other elements of the system as noted below to meet the limitations of the Relay device as claimed. This is as opposed to just the verbatim matching of the relay device of Inoue to the relay device as claimed.  


                 a memory storing transfer image type information associating first information identifying a device with second information indicating whether the device is configured to reproduce image data of at least one image data type, and
                    The limitation of “a memory storing transfer image type information associating first information identifying a device” met by Inoue [0131 - 133].            

           The limitation “with second information indicating whether the device is configured to reproduce image data of at least one image data type”
Inoue [0332, 334] "determining the capability of the display (display = transmission destination / second device) in predetermined format to reproduce the image and if the display is not capable, to apply image processing to the video image to generate image data compatible for display and transfer the image data to display device”, However, the limitation “storing transfer image type information on a type of image” is met in combination below.
              

              circuitry configured to receive video image data from the first apparatus being the transmission source; 
              {FIG. 2, [0070] the relay device 30, which may be implemented by one or more computers, relays content data between the plurality of terminals 10 or 40.  As shown, relay device 30 is communicatively coupled to a first apparatus and a second apparatus between the plurality of terminals 10 or 40. over a network Fig 2, router 70a connected to relay device 30 and many source and destination terminals 10 or 40.  [0071] “One or more of a plurality of routers 70a, 70b, 70c, 70d, 70ab, and 70cd are selected to relay content data”, and  [0080] Fig 2,  internet 2i is connected to router 70a via LAN (local area network). Also as further cited in  [0070] The communication management apparatus 50 (server 50) centrally controls login authentication of the terminal 10 or 40, management of the communication state of the terminal 10 or 40, management of a contact list or the like, and management of the communication state or the like of the relay device 30.  The image data may be a video image or a still image, or both of the video image and the still image. Additionally related to [0292] by providing a still image data used in electronic whiteboard which is a terminal receiving this image from relay device 30 as already noted", further detailed in [0096, 104]},

             Determine, using the transfer image type information stored in the memory”, whether the second apparatus being the transmission destination is configured to reproduce the video image data received from the first apparatus; based on a determination that the second apparatus configured to reproduce the video image data received from the first apparatus,
           {[0132] The memory 5000 also stores a session management DB 5004, which may be implemented by a session management table illustrated in Table 5. .... the relay device ID of a relay device 30 to be used in relaying image data and audio data, the contact ID of a request sender terminal, the contact ID of a counterpart terminal, and a conference ID, in association with one another......The conference ID is an ID for identifying the videoconference, performed by all of the participating terminals},
      
           apply image processing to the video image data to generate converted image data compatible with the second apparatus; and transfer the converted image data compatible with the second apparatus to the second apparatus”,
                 {[0332, 334] "determining the capability of the display (display =  second apparatus as the destination device) in predetermined format to reproduce the image and if the display is not capable, to apply image processing to the video image data to }.


                   Inoue does not explicitly disclose “storing transfer image type information on a type of image”, but 
            Hinohara in a similar field of endeavor teaches “storing transfer image type information on a type of image”, that is transmittable by the transmission source and reproducible by the transmission destination in [0064] discloses as cited "the request terminal 10 and the relay device 30 establish a first communication session "sed1" to transmit or receive four types of contents data for communication"  ..... the type of image data is cited as "including a session "HL" to transmit high-level resolution image data, a session "ML" to transmit medium-level resolution image data, a session "LL" to transmit low-level resolution image data" to be transmitted and received between the request terminal 10 and the relay device 30 in a first communication session "sed1", and as further cited "The counterpart terminal 10 establishes a second communication session "sed2" with the relay device 30 using the SVC encoding format, which includes four contents data communication sessions", and   [0065] Referring now to FIGS. 3A to 3C, resolution of image data to be transmitted or received by the communication system of FIG. 2, in compliance with the SVC standards, is explained in more detail. [0075] "he flash memory 104 stores therein various data such as the terminal control program, image data, or sound data such as voice data. "  More detailed in Fig 21, and [0102].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Inoue as taught in Hinohara to provide “storing information on a type of image”, for the purpose of facilitating and expediting the transfer of the type of image that is transmittable by the first apparatus and reproducible by the second apparatus, so that un-displayable errors prevented and further limiting unnecessary communication and wasteful handshaking process.



               Regarding claim 6, Inoue / Hinohara discloses claim 1, and Inoue further discloses “The relay apparatus of claim 1, wherein the circuitry is further configured to: receive, from a server, which controls communication between the first apparatus and the second apparatus” met by [0069-70].

             determine whether the second apparatus is configured to produce the video image data received from the first apparatus, based on the information on the type of image that is both transmittable by the first apparatus and reproducible by the second apparatus., 
               as noted in claim 1 was met by  [0332, 334] "determining the capability of the display (display = transmission destination / second device) in predetermined format to reproduce the image and if the display is not capable, to apply image processing to the video image to generate image data compatible for display and transfer the image data , and [0070] "The image data may be a video image or a still image, or both of the video image and the still image".  
              
               Inoue discloses [0132] “an identifier of the first apparatus, an identifier of the second apparatus”, and [0332, 334] “information on the image that is transmittable by the first apparatus and reproducible by the second apparatus”, but Inoue does not explicitly disclose “a transfer request including an identifier of the first apparatus, an identifier of the second apparatus, and information on a type of image that is transmittable by the first apparatus and reproducible by the second apparatus”, but 
                 Hinohara in a similar field of endeavor teaches this limitation [0064] discloses as cited "the request terminal 10 and the relay device 30 establish a first communication session "sed1" to transmit or receive four types of contents data for communication"  ..... the type of image data is cited as "including a session "HL" to transmit high-level resolution image data, a session "ML" to transmit medium-level resolution image data, a session "LL" to transmit low-level resolution image data" to be transmitted and received between the request terminal 10 and the relay device 30 in a first communication session "sed1", and as further cited "The counterpart terminal 10 establishes a second communication session "sed2" with the relay device 30 using the SVC encoding format, which includes four contents data communication sessions", and   [0065] Referring now to FIGS. 3A to 3C, resolution of image data to be transmitted or received by the communication system of FIG. 2, in compliance with the SVC standards, is explained in more detail.   More detailed in Fig 21, and [0102].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Inoue / Hinohara as further taught in Hinohara to provide “a transfer request including an identifier of the first apparatus, an identifier of the second apparatus, and information on a type of image that is transmittable by the first apparatus and reproducible by the second apparatus”, for the purpose of facilitating and expediting the transfer of the type of image that is transmittable by the first apparatus and reproducible by the second apparatus, so that un-displayable errors prevented and further limiting unnecessary communication and wasteful handshaking process.


          Regarding claim 10, this claim implements the system for the device that detailed same limitations in claim 1, and is rejected under the same rationale. The additional limitation of   “based on information stored in memory” was also noted in claim 1 explanation and met by [0132].

          Regarding claim 14, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.


               Regarding claim 17, Inoue / Hinohara discloses claim 1, and Inoue further discloses, “The relay apparatus of claim 1, wherein the memory further stores, [0132] for each particular transmission source of one or more transmission source, information [0132] an identifier of the particular transmission destination.
                            
               Inoue discloses [0132] “a memory that stores” and “an identifier of the first transmission apparatus, an identifier of the second apparatus (receiver / destination)”, and [0332, 334] “information on the image that is transmittable by the first apparatus and reproducible by the second apparatus”, but Inoue does not explicitly disclose “information on a type of image that is transmittable by the first apparatus and reproducible by the second apparatus”, but 
                 Hinohara in a similar field of endeavor teaches this limitation [0064] discloses as cited "the request terminal 10 and the relay device 30 establish a first communication session "sed1" to transmit or receive four types of contents data for communication"  ..... the type of image data is cited as "including a session "HL" to transmit high-level resolution image data, a session "ML" to transmit medium-level resolution image data, a session "LL" to transmit low-level resolution image data" to be transmitted and received between the request terminal 10 and the relay device 30 in a first communication session "sed1", and as further cited "The counterpart terminal 10 establishes a second communication session "sed2" with the relay device 30 using the SVC encoding format, which includes four contents data communication sessions", and   [0065] Referring now to FIGS. 3A to 3C, resolution of image data to be transmitted or received by the communication system of FIG. 2, in compliance with the SVC standards, is explained in more detail.   More detailed in Fig 21, and [0102].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Inoue / Hinohara  as further taught in Hinohara to provide “information on a type of image that is transmittable by the first apparatus and reproducible by the second apparatus”, for the purpose of facilitating and expediting the transfer of the type of image that is transmittable by the first apparatus and reproducible by the second apparatus, so that un-displayable errors prevented and further limiting unnecessary communication and wasteful handshaking process.


               Regarding claim 18, Inoue / Hinohara discloses claim 17, “The relay apparatus of claim 17, wherein”, and Inoue further discloses “the circuitry is further configured to [0139] search the memory, using an identifier of the first apparatus as a key, for an identifier of the second apparatus and 

            Inoue  [0132] “a memory that stores” and “an identifier of the first transmission apparatus, an identifier of the second apparatus (receiver / destination)”, and [0332, 334] “information on the image that is transmittable by the first apparatus and reproducible by the second apparatus”, but Inoue does not explicitly disclose “ information on a type of image that is transmittable by the first apparatus and reproducible by the second apparatus”, but  Hinohara was noted in detail in claim 17, for this limitation.

	


4.	Claims 2 – 5, 11 – 13, 15 – 16, are rejected under 35 U.S.C. 103 as being un-patentable over Inoue et al., hereinafter Inoue (US 20170339370 A1) in view of Hinohara et al., hereinafter Hinohara (US 20140240441 A1), and in view of  Huang (US 10217488 B1). 
          
                Regarding claim 2, Inoue / Hinohara  discloses claim 1 and Inoue further discloses  “The relay apparatus of claim 1, wherein, when the determination by the circuitry indicates that the second apparatus is not configured to produce the video image data, but configured to produce still image data” as noted in claim 1 was met by  [0332, 334] "determining the capability of the display (display = transmission destination / second device) in predetermined format to reproduce the image and if the display is not capable, to apply image processing to the video image to generate image data compatible for display and transfer the image data to display device”, and [0070] "The image data may be a video image or a still image, or both of the video image and the still image".  
              The limitation “and transfer the still image data to the second apparatus” was met by [0070, 332, 334] above,
                 Inoue / Hinohara  does not explicitly disclose “the circuitry is further configured to select one of a plurality of frames of the video image data to generate still image data”, but Huang in a similar field of endeavor teaches “the circuitry  is further configured to select one of a plurality of frames of the video image data to generate still image data” as cited Fig 6 flow chart elements 8, 10, 12; for further detail and 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Inoue / Hinohara  as taught in Huang to provide “the circuitry  is further configured to select one of a plurality of frames of the video image data to generate still image data”, for the purpose of, allowing the Inoue that per [0332, 334] modifies the image based on capability of the terminal device (display) to be able to play a still image on a display device that only is capable of playing still images.


                Regarding claim 3, Inoue / Hinohara  discloses claim 1 and Inoue further discloses “The relay apparatus of claim 1, wherein, when the video image data received from the first apparatus is (spherical met below) video image data, and the determination by the circuitry indicates that the second apparatus is not configured to produce the (spherical met below) video image data, the circuitry is further configured to: determine whether the second apparatus is configured to produce planar (Non-spherical, standard) still image data, and when determining that the second apparatus is configured to produce planar still image data,  and transfer the planar still image data to the second apparatus.” 
               as noted in claim 1 was met by  [0332, 334] "determining the capability of the display (display = transmission destination / second device) in predetermined format to reproduce the image and if the display is not capable, to apply image processing to the video image to generate image data compatible for display and transfer the image data , and [0070] "The image data may be a video image or a still image, or both of the video image and the still image".  
              The limitation “and transfer the planar (Non-spherical, standard) still image data to the second apparatus” was met by [0070, 332, 334] above,

                 Inoue / Hinohara  does not explicitly disclose “spherical video image data and generate planar still image data corresponding to a specific area of the spherical video image data, the specific area being defined by a specific imaging direction and a specific angle of view”, but 
                 Huang in a similar field of endeavor teaches this limitation as illustrated in FIG. 5A-5F and Fig 6, as detailed in (column 2 line 65 to column 3 line 25), and  (column 15 line 18-54)   Furthermore, specifically for   --- "receives the spherical video" met by Fig 6 flowchart step 602, and "generates planar (non-spherical) still image data (a frame of video)" met by step 604 displays "a frame of the video data" (a still image data)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Inoue / Hinohara  as taught in Huang to provide “spherical video image data and generate planar still image data corresponding to a specific area of the spherical video image data, the specific area being defined by a specific imaging direction and a specific angle of view”, for the purpose of, allowing spherical images for 3D effect and selection of planar (standard) frames to be able to display on regular displays to assist in magnification of a view angle that enhances the 


                Regarding claim 4, Inoue / Hinohara  discloses claim 1 and Inoue further discloses “The relay apparatus of claim 1, wherein, when the video image data received from the first apparatus is (spherical met below)  video image data, and the determination by the circuitry indicates that the second apparatus is not configured to produce the (spherical met below)  video image data, the circuitry is further configured to determine whether the second apparatus is configured to produce planar (Non-spherical, standard) video image data, and when the circuitry determines that the second apparatus is configured to produce planar video image data, 
               as noted in claim 1 was met by  [0332, 334] "determining the capability of the display (display = transmission destination / second device) in predetermined format to reproduce the image and if the display is not capable, to apply image processing to the video image to generate image data compatible for display and transfer the image data to display device”, and [0070] "The image data may be a video image or a still image, or both of the video image and the still image".  
              The limitation “and transfer the planar (Non-spherical, standard) video image data to the second apparatus” was met by [0070, 332, 334] above,

                 Inoue / Hinohara does not explicitly disclose “spherical video image data and the circuitry is further configured to generate planar video image data 
                 Huang in a similar field of endeavor teaches this limitation as illustrated in FIG. 5A-5F and Fig 6, as detailed in (column 2 line 65 to column 3 line 25), and (column 15 line 18-54)   Furthermore, specifically for   --- "receives the spherical video" met by Fig 6 flowchart step 602, and "generates planar (non-spherical) video image data (several frames of video)" met by step 606-607 which can edit any frame of the video.
            It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Inoue / Hinohara  as taught in Huang to provide “spherical video image data and the circuitry is further configured to generate planar video image data corresponding to a specific area of the spherical video image data, the specific area being defined by a specific imaging direction and a specific angle of view”, for the purpose of, allowing spherical images for 3D effect and selection of planar (standard) frames to be able to display on regular displays to assist in magnification of a view angle that enhances the visual comfort, accuracy and better image reproduction adding to the enjoyment of the viewer.


              Regarding claim 5, Inoue / Hinohara / Huang discloses claim 4, and Inoue further discloses “The relay apparatus of claim 4, wherein the circuitry is further configured to: when determining that the second apparatus is not configured to produce 
              as noted in claim 1 was met by  [0332, 334] "determining the capability of the display (display = transmission destination / second device) in predetermined format to reproduce the image and if the display is not capable, to apply image processing to the video image to generate image data compatible for display and transfer the image data to display device”, and [0070] "The image data may be a video image or a still image, or both of the video image and the still image".  
              The limitation “and transfer the planar (Non-spherical, standard) still image data to the second apparatus” was met by [0070, 332, 334] above,

                 Huang disclose “generate planar still image data corresponding to a specific area of the spherical video image data, the specific area being defined by a specific imaging direction and a specific angle of view”, but 
                 Huang as noted in claim 4, teaches FIG. 5A-5F and Fig 6, as detailed in (column 2 line 65 to column 3 line 25), and (column 15 line 18-54)   Furthermore, specifically for   --- "receives the spherical video" met by Fig 6 flowchart step 602, and "generates planar (non-spherical) still image data (a frame of video)" met by step 604 displays "a frame of the video data" (a still image data)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Inoue / Huang as further taught in Huang to provide “generate planar still image data corresponding to a specific area of the spherical video image data, the specific area being defined by a specific imaging direction and a for the purpose of, allowing spherical images for 3D effect and selection of planar (standard) frames to be able to display on regular displays to assist in magnification of a view angle that enhances the visual comfort, accuracy and better image reproduction adding to the enjoyment of the viewer.

   Regarding claims 11 – 12, these claims implement the system for the device that detailed same limitations in claims 4 – 5, and rejected under the same rationale.


               Regarding claim 13, Inoue / Hinohara / Huang discloses claim 12 and Inoue further discloses “The system of claim 12, further comprising:  15the memory further stores, for each transmission source that has been registered”, met by Inoue [0132] related details in [108, 120],
            Wherein the circuitry is further configured to receive a request for transmitting image data from the second apparatus, the 20request including an identifier of the first apparatus being the transmission source and an identifier of the second apparatus being the transmission destination; met by Inoue Fig 18, element S2 (update information), Fig 21 (terminal information request signal S70), [0069-70].

            determine whether the second apparatus is configured to produce the video image data, based on the information on the type of image that is updated.” 
               as noted in claim 1 was met by Inoue  [0332, 334] "determining the capability of the display (display = transmission destination / second device) in predetermined to apply image processing (updated) to the video image to generate image data compatible for display and transfer the image data to display device”, 
              
                 Hinohara teaches “information on a type of image that is transmittable by the transmission source and reproducible by the transmission destination”, and “update the information on the type of image stored for the first apparatus to include a type of image that is reproducible by the second apparatus, as the type of image that is transmittable by the first apparatus and reproducible by the second 25apparatus”, 
[0064] discloses as cited "the request terminal 10 and the relay device 30 establish a first communication session "sed1" to transmit or receive four types of contents data for communication"  ..... the type of image data is cited as "including a session "HL" to transmit high-level resolution image data, a session "ML" to transmit medium-level resolution image data, a session "LL" to transmit low-level resolution image data" to be transmitted and received between the request terminal 10 and the relay device 30 in a first communication session "sed1", and as further cited "The counterpart terminal 10 establishes a second communication session "sed2" with the relay device 30 using the SVC encoding format, which includes four contents data communication sessions", and   [0065] Referring now to FIGS. 3A to 3C, resolution of image data to be transmitted or received by the communication system of FIG. 2, in compliance with the SVC standards, is explained in more detail. [0075] "he flash memory 104 stores therein various data such as the terminal control program, image data, or sound data such as voice data. "  More detailed in Fig 21, and [0102].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Inoue / Huang / Hinohara as further taught in Hinohara to provide “information on a type of image that is transmittable by the transmission source and reproducible by the transmission destination”, and “update the information on the type of image stored for the first apparatus to include a type of image that is reproducible by the second apparatus, as the type of image that is transmittable by the first apparatus and reproducible by the second 25apparatus”, for the purpose of facilitating and expediting the transfer of the type of image that is transmittable by the first apparatus and reproducible by the second apparatus, so that un-displayable errors prevented and further limiting unnecessary communication and wasteful handshaking process.

          Regarding claims 15 – 16, these claims implement the method that details the process of the apparatus in claims 4 – 5, and rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422